DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e).
Status of the Claims
Claims 1-29 are pending.
Claims 1-29 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant claims a modified corn plant, or plant part thereof, comprising a mutant allele at GA20 oxidase_3 locus, a mutant allele at GA20 oxidase_5 locus, or both, and further comprising an expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppressing one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene.  Essential to the claims are plants comprising an expression cassette comprising a construct that suppresses one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene.
	Applicant describes a corn plant transformed with a construct directly targeting the corn GA20 oxidase 3 and GA20 oxidase 5 (corresponding to encoded polypeptides having the sequence of SEQ ID NO:9 and 15, respectively) for suppression via RNA interference under the control of a vascular-specific promoter, wherein the plants and hybrids had reduced height, increased stem diameter, ear weight, resistance to lodging, harvest index, grain yield, drought tolerance, compared to controls. (Specification p. 167 - 184).  Applicant further describes phenotypes associated with corn plants expressing the suppression construct under the control of various other tissue specific and constitutive promoters.  (Specification p. 184 - 187).  Applicant further describes phenotypes associated with corn plants expressing a suppression construct targeting other corn GA20 oxidases, singly or in combination, under the control of a vascular specific or other promoters.  Notably, suppression of the GA20 oxidase 3 and 5 genes individually did not produce the phenotypes associated with suppression of both genes together.  (Specification p. 188 - 191).  Applicant further describes phenotypes of corn plants wherein the GA20 oxidase 3 and 5 genes, individually and in combination, were mutated using homology-dependent gene editing and that the phenotypes were similar to what was observed with suppression of the genes.  (Specification p. 191 – 206).  
	Applicant does not describe the genus of corn plants wherein the plants comprise an expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppressing one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene.   The scope of plants encompassed by the claim is reasonably interpreted to encompass plants comprising constructs that target upstream regulators of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene.  There is a dearth of description in the prior art of these upstream regulators in corn plants, other than some description that GA20 oxidases are often subject to feedback regulation.  The instant disclosure fails to remedy this deficiency.  The species described by Applicant, limited to examples of directly targeting GA20 oxidases by homology-dependent RNA interference and mutation of GA20 oxidase genes, are insufficient to describe the claimed genus of corn plants.  
Hence, Applicant has not, in fact, described the claimed subject matter within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant claims in Claim 1 “A modified corn plant, or plant part thereof, comprising a mutant allele at GA20 oxidase_3 locus, a mutant allele at GA20 oxidase_5 locus, or both, and further comprising an expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppressing one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene.”  
The recitation of “GA20 oxidase_3”, “GA20 oxidase_4” and “GA20 oxidase_5” does not clearly identify the claimed subject matter or set forth the metes and bounds of the claimed invention.  The numerical designations relative to GA20 oxidases are not consistent between cereal species.  Further, the numerical designations of “3”, “4” and “5” and inconsistent in the prior art with respect to maize GA20 oxidases.  Only a few prior art references teach the GA20 oxidase genes and encoded polypeptides of maize, and the prior art assigns different numbers to the same GA20 oxidases.  For example, polypeptides having the amino acid sequence of the instant SEQ ID NO:15 are assigned the name “Gibberellin 20-oxidase5” by Uniprot Accession K7VMU4 (02/06/2013) and “Gibberellin 20 oxidase 2” by Uniprot Accession C0HFM9 (05/09/2009) and polypeptides having the amino acid sequence of the instant SEQ ID NO:9 are assigned the name “Gibberellin 20-oxidase3” by Uniprot Accession A0A1D6N5E5 (11/30/2016) and “Gibberellin 20 oxidase 2” by Uniprot Accession A0A3L6FA55 (02/13/2019) (this reference is not prior art but demonstrates the ongoing inconsistency in assigning names to GA20 oxidases in maize).  The specification does not appear to explicitly define what genes are “GA20 oxidase_3”, “GA20 oxidase_4” and “GA20 oxidase_5”.As such, the terms “GA20 oxidase_3, GA20 oxidase_4” and “GA20 oxidase_5” are indefinite in the context of the claims.  
Further, the recitation of “a mutant allele at GA20 oxidase_3 locus, a mutant allele at GA20 oxidase_5 locus” is indefinite as it is unclear what “mutant” means in the context of the claims.  There is no sequence against which “mutants” can be compared and given that the numerical designations relative to GA20 oxidases are not consistent, as set forth above, the metes and bounds of what the term “mutant” means is unclear.  The term “mutant” in reasonably interpreted to encompass any sequence deviation from any GA20 oxidase that can be reasonably interpreted to be GA20 oxidase_3 or GA20 oxidase_5.  This interpretation does not relieve Applicant of the duty to amend the claims to address the identified deficiency.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-21, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa et al. (US 7138567 B2) in view of Song et al. (Gene 482.1-2 (2011): 34-42), Helliwell et al. (Methods in Enzymology 30.4 (2003): 289-295) and GenBank Accession BT068785, dated 06/15/2012.
Applicant claims a modified corn plant, or plant part thereof, comprising a mutant allele at GA20 oxidase_3 locus, a mutant allele at GA20 oxidase_5 locus, or both, and further comprising an expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppressing one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene (Claim 1), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises a mutation in a sequence region selected from the group consisting of a promoter, 5' UTR, first exon, first intron, second exon, second intron, third exon, 3' UTR, terminator, and any combination thereof (Claim 7), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises one orU.S. Patent Application No. 16/967,038 MONSANTO TECHNOLOGY LLCPage 3more mutation types selected from the group consisting of a nonsense mutation, a missense mutation, a frameshift mutation, a splice-site mutation, and any combination thereof (Claim 8), the modified corn plant, or plant part thereof, of claim 1, wherein said mutant allele at the GA20 oxidase_3 locus results in one or more of the following: a GA20 oxidase_3 protein truncation, a non-translatable GA20 oxidase_3 gene transcript, a non-functional GA20 oxidase_3 protein, a premature stop codon in the GA20 oxidase_3 gene, and any combination thereof (Claim 9), the modified corn plant, or plant part thereof, of claim 1 wherein each mutant allele at the GA20 oxidase_3 locus comprises a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type GA20 oxidase_3 gene (Claim 10), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises one or more mutations in the first exon of the GA20 oxidase_3 gene (Claim 11), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises one or more mutations in the second exon of the GA20 oxidase_3 gene (Claim 12), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises a mutation in a sequence region selected from the group consisting of a promoter, 5' UTR, first exon, first intron, second exon, second intron, third exon, 3' UTR, terminator, and any combination thereof (Claim 13), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises one or more mutation types selected from the group consisting of a nonsense mutation, a missense mutation, a frameshift mutation, a splice-site mutation, and any combination thereof (Claim 14), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus results in one or more of the following: a GA20 oxidase_5 protein truncation, a non-translatable GA20 oxidase_5 gene transcript, a non-functional GA20 oxidase_5 protein, a premature stop codon in the GA20 oxidase_5 gene, and any combination thereof (Claim 15), the modified corn plant, or plant part thereof, of claim 1 wherein each mutant allele at the GA20 oxidase_5 locus comprises a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type GA20 oxidase_5 gene (Claim 16), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises one or more mutations in the first exon of the GA20 oxidase_5 gene (Claim 17), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises one or more mutations in the second exon of the GA20 oxidase_5 gene (Claim 18), the modified corn plant, or plant part thereof, of claim 1 wherein said expression cassette is a recombinant DNA expression cassette, and wherein the transcribable DNA sequence is operably linked to a plant- expressible promoter (Claim 19), the modified corn plant, or plant part thereof, of claim 19, wherein the non-coding RNA molecule comprises a sequence that is at least 80% complementary to at least 19 consecutive nucleotides of a mRNA molecule encoding an endogenous GA oxidase protein being at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, at least 99.5%, or 100% identical to SEQ ID NO: 9, 12, or 15 (Claim 20), the modified corn plant, or plant part thereof, of claim 19, wherein the non-coding RNA molecule comprises a sequence that is at least 80% complementary to at least 19 consecutive nucleotides of SEQ ID NO: 7, 8, 10, 11, 13, or 14 (Claim 21), the modified corn plant, or plant part thereof, of claim 19, wherein the plant- expressible promoter is a constitutive promoter (Claim 27), the modified corn plant, or plant part thereof, of claim 19, wherein the plant-expressible promoter comprises one or more constitutive promoters selected from the group consisting of: an actin promoter, a CaMV 35S or 19S promoter, a plant ubiquitin promoter, a plant Gos2 promoter, a FMV promoter, a CMV promoter, a MMV promoter, a PCLSV promoter, an Emu promoter, a tubulin promoter, a nopaline synthase promoter, an octopine synthase promoter, a mannopine synthase promoter, or a maize alcohol dehydrogenase, or a functional portion thereof (Claim 28), the modified corn plant, or plant part thereof, of claim 19, wherein the non-coding RNA molecule encoded by the transcribable DNA sequence is a precursor miRNA or siRNA that is processed or cleaved in a plant cell to form a mature miRNA or siRNA (Claim 29).
Okawa et al. (US 7138567 B2) teaches that techniques such as mutation of the SD1 gene and RNAi to suppress transcripts of the SD1 gene in crop plants such as wheat, barley, and maize, vegetables, and fruit plants would be expected to increase yield.  Okawa et al. teaches that the mutations can be insertions, deletions or missense mutations.  (col. 2, line 63 – col. 3, line 16, col. 9, line 50 – col. 10 line 37).   Okawa et al. teaches mutations in the first and second exon of the rice SD1 gene that produce the sd1 semi-dwarf, high yield phenotype.  (col. 11 line 24 – col. 12 line 13).  
However, Okawa et al. does not teach that the SD1 gene sequence in maize is GA20 oxidase 3, 4 or 5, that the structure of an RNAi construct for targeting such a gene including a plant-operable promoter, such as a 35S CaMV promoter.
Song et al. teaches the sequences of several maize gibberellin pathway polypeptides, including the sequence of ZmGA20ox3 (maize GA20 oxidase 3).  (Supplemental Fig. 3).  Song et al. teaches a phylogenetic analysis that identifies the ZmGA20ox3 polypeptide and the ZmGA20ox5 polypeptides as the most closely related maize GA20 oxidases relative to the rice OsGA20ox2 polypeptide and that the sequences shared homology to OsGA20ox2.  (p. 37 left col. ¶ 2 – p. 38 left col. ¶ 1, p. 38 l left col. ¶ 3 – right col. ¶ 1, Figure 3). Song et al. teaches that the OsGA20ox2 polypeptide is the rice semi-dwarf (SD1) polypeptide – the polypeptide encoded by the Green Revolution gene.  (p. 37 left col. ¶ 2 – p. 38 left col. ¶ 1).  An alignment of the ZmGA20ox3 polypeptide as taught by Song et al. and the instant SEQ ID NO:9, showing 100% identity (with the exception of the C-terminal Threonine omitted by Song et al.) is as follows:

Score
Expect
Method
Identities
Positives
Gaps
785 bits(2026)
0.0
Compositional matrix adjust.
385/385(100%)
385/385(100%)
0/385(0%)


Query  1    MDASPTPPLPLRAPTPSIDLPAGKDRADAAANKAAAVFDLRREPKIPEPFLWPHEEARPT  60
            MDASPTPPLPLRAPTPSIDLPAGKDRADAAANKAAAVFDLRREPKIPEPFLWPHEEARPT
Sbjct  1    MDASPTPPLPLRAPTPSIDLPAGKDRADAAANKAAAVFDLRREPKIPEPFLWPHEEARPT  60

Query  61   SAAELEVPVVDVGVLRNGDGAGLRRAAAQVAAACATHGFFQVCGHGVDAALGRAALDGAS  120
            SAAELEVPVVDVGVLRNGDGAGLRRAAAQVAAACATHGFFQVCGHGVDAALGRAALDGAS
Sbjct  61   SAAELEVPVVDVGVLRNGDGAGLRRAAAQVAAACATHGFFQVCGHGVDAALGRAALDGAS  120

Query  121  DFFRLPLAEKQRARRVPGTVSGYTSAHADRFASKLPWKETLSFGFHDGAAAPVVVDYFTG  180
            DFFRLPLAEKQRARRVPGTVSGYTSAHADRFASKLPWKETLSFGFHDGAAAPVVVDYFTG
Sbjct  121  DFFRLPLAEKQRARRVPGTVSGYTSAHADRFASKLPWKETLSFGFHDGAAAPVVVDYFTG  180

Query  181  TLGQDFEPVGRVYQRYCEEMKELSLTIMELLELSLGVERGYYREFFEDSRSIMRCNYYPP  240
            TLGQDFEPVGRVYQRYCEEMKELSLTIMELLELSLGVERGYYREFFEDSRSIMRCNYYPP
Sbjct  181  TLGQDFEPVGRVYQRYCEEMKELSLTIMELLELSLGVERGYYREFFEDSRSIMRCNYYPP  240

Query  241  CPVPERTLGTGPHCDPTALTILLQDDVGGLEVLVDGEWRPVRPVPGAMVINIGDTFMALS  300
            CPVPERTLGTGPHCDPTALTILLQDDVGGLEVLVDGEWRPVRPVPGAMVINIGDTFMALS
Sbjct  241  CPVPERTLGTGPHCDPTALTILLQDDVGGLEVLVDGEWRPVRPVPGAMVINIGDTFMALS  300

Query  301  NGRYKSCLHRAVVNRRQERQSLAFFLCPREDRVVRPPASAAPRQYPDFTWADLMRFTQRH  360
            NGRYKSCLHRAVVNRRQERQSLAFFLCPREDRVVRPPASAAPRQYPDFTWADLMRFTQRH
Sbjct  301  NGRYKSCLHRAVVNRRQERQSLAFFLCPREDRVVRPPASAAPRQYPDFTWADLMRFTQRH  360

Query  361  YRADTRTLDAFTRWLSHGPAAAAPC  385
            YRADTRTLDAFTRWLSHGPAAAAPC
Sbjct  361  YRADTRTLDAFTRWLSHGPAAAAPC  385

Helliwell et al. teaches that the pHellsgate vectors comprise a nucleic acid encoding a targeting RNA hairpin molecule operably linked to a plant-expressible 35S CaMV promoter. (Figures 3 and 4). Helliwell et al. further teaches that the pHellsgate vector system encodes an RNA hairpin structure comprising a sense sequence matching a target RNA sequence and a corresponding antisense sequence. (p. 26 ¶ 2. Figure 2).  Helliwell et al. further teaches that the sequence used in the RNAi hairpin vector is a gene fragment and the recommended length of the target gene sequence for use in the pHellsgate vector system is 300-800 nucleotides. (p. 29 ¶ 3 - p. 30 ¶ 1).  The gene fragments of Helliwell et al. reasonably read on transcibable, non-coding sequences and because the RNA sequences are longer dsRNA sequences matching gene target regions, they reasonably read on precursor siRNAs.  
GenBank Accession BT068785, dated 06/15/2012 teaches a cDNA sequence (complement) that encodes the instant SEQ ID NO:9.  Because Accession BT068785 teaches the complement sequence, the coding sequence is deemed inherent to the sequence taught by Accession BT068785.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Okawa et al. such that the polypeptide targeted for suppression and mutation is the ZmGA20ox3 or ZmGA20ox5 polypeptide taught by Song et al. One having ordinary skill in the art would have been motivated to do this because Okawa et al. teaches that RNAi suppression of SD1 expression in crop plants such as maize would be expected to increase yield and Song et al. teaches that the ZmGA20ox3 and ZmGA20ox5 polypeptides are sequences homologous to SD1 in maize.  It would have been prima facie obvious to both mutate and suppress the ZmGA20ox3 gene in view of the teachings of Okawa et al. and Song et al. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  (MPEP 2144.06).  While the instant claims are directed to combined mechanisms of reducing gene expression, the same principle applies to the instant claims and as such it would have been obvious to combine the mechanisms to achieve suppression of the expression of the SD1 gene.  The mutations rendered obvious by the teachings of Okawa et al. include insertions, deletions and missense mutations in the first and second introns of the ZmGA20ox3 or ZmGA20ox5 genes, as such mutations in the rice SD1 gene are explicitly taught by Okawa et al.
In view of the teachings of Helliwell et al., one of ordinary skill in the art would have been motivated to make an RNAi targeting construct operably linked to a constitutive 35S CaMV promoter wherein silencing construct comprises gene fragment sequences that match (share 100% identity with) contiguous sequences at least 19 nucleotides in length of an mRNA encoding the polypeptide of the instant SEQ ID NO:9 (SEQ ID NO:8 being the sequence encoding SEQ ID NO:9) with the sequence of GenBank Accession BT068785 being an enabling reference with respect to identifying target sequences. 
Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa et al. (US 7138567 B2) in view of Song et al. (Gene 482.1-2 (2011): 34-42), Helliwell et al. (Methods in Enzymology 30.4 (2003): 289-295) and GenBank Accession BT068785, dated 06/15/2012, further in view of Tomita, et al. (Genetics research 94.5 (2012): 235-244).
Applicant claims a modified corn plant, or plant part thereof, comprising a mutant allele at GA20 oxidase_3 locus, a mutant allele at GA20 oxidase_5 locus, or both, and further comprising an expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppressing one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene (Claim 1), the modified corn plant, or plant part thereof, claim 1, wherein said GA20 oxidase 3 locus, said GA20 oxidase_5 locus, or both comprise homozygous mutant alleles (Claim 2), the modified corn plant, or plant part thereof, claim 1, wherein said GA20 oxidase 3 locus, said GA20 oxidase_5 locus, or both comprise heterozygous alleles (Claim 3), the modified corn plant, or plant part thereof, of claim 1 wherein one or both of said GA20 oxidase_3 and GA20 oxidase_5 loci comprise a heteroallelic combination or two identical mutant alleles (Claim 6).
The teachings of Okawa et al. (US 7138567 B2) in view of Song et al. (Gene 482.1-2 (2011): 34-42), Helliwell et al. (Methods in Enzymology 30.4 (2003): 289-295) and GenBank Accession BT068785, dated 06/15/2012 as they are applied to Claims 1, 7-21, 27-29 are set forth previously herein and are incorporated by reference.  
The cited prior art does not teach that the GA20 oxidase_3 or GA20 oxidase_5 genes are present in a homozygous, heterozygous or a heteroallelic combination or two identical mutant alleles.  
Tomita, et al. teaches developing semidwarf lines in rice by crossing lines homozygous for the sd1 mutant allele to a non-dwarf line and selecting heterozygous sd1 mutant lines and developing homozygous inbred lines from those lines.  The homozygous lines comprised the same mutant alleles.  (p. 236 right col. ¶ 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the invention rendered obvious by the teachings of the prior art such that the GA20 oxidase_3 or GA20 oxidase_5 genes are present in a homozygous, heterozygous or a heteroallelic combination or two identical mutant alleles.  One having ordinary skill would have been motivated to do so because further development of useful semidwarf lines as taught by Tomita, et al. would necessarily require production of both homozygous and heterozygous sd1 lines and the homozygous lines would normally have the same mutant alleles.    As such, the claims are obvious in view of the teachings of the prior art.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10-11, 16-17, 20, 26-27 and 40-43 of copending Application No. 16967038 and further in view of Okawa et al. (US 7138567 B2) and Song et al. (Gene 482.1-2 (2011): 34-42). 
Applicant claims a modified corn plant, or plant part thereof, comprising a mutant allele at GA20 oxidase_3 locus, a mutant allele at GA20 oxidase_5 locus, or both, and further comprising an expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppressing one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene (Claim 1), the modified corn plant, or plant part thereof, claim 1, wherein said GA20 oxidase 3 locus, said GA20 oxidase_5 locus, or both comprise homozygous mutant alleles (Claim 2), the modified corn plant, or plant part thereof, claim 1, wherein said GA20 oxidase 3 locus, said GA20 oxidase_5 locus, or both comprise heterozygous alleles (Claim 3), the modified corn plant, or plant part thereof, claim 1, wherein said GA20 oxidase 3 locus comprises homozygous mutant alleles, and said GA20 oxidase 5 locus comprises heterozygous alleles (Claim 4), the modified corn plant, or plant part thereof, claim 1, wherein said GA20 oxidase_5 locus comprises homozygous mutant alleles, and said GA20 oxidase 3 locus comprises heterozygous alleles (Claim 5), the modified corn plant, or plant part thereof, of claim 1 wherein one or both of said GA20 oxidase_3 and GA20 oxidase_5 loci comprise a heteroallelic combination or two identical mutant alleles (Claim 6), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises a mutation in a sequence region selected from the group consisting of a promoter, 5' UTR, first exon, first intron, second exon, second intron, third exon, 3' UTR, terminator, and any combination thereof (Claim 7), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises one orU.S. Patent Application No. 16/967,038 MONSANTO TECHNOLOGY LLCPage 3more mutation types selected from the group consisting of a nonsense mutation, a missense mutation, a frameshift mutation, a splice-site mutation, and any combination thereof (Claim 8), the modified corn plant, or plant part thereof, of claim 1, wherein said mutant allele at the GA20 oxidase_3 locus results in one or more of the following: a GA20 oxidase_3 protein truncation, a non-translatable GA20 oxidase_3 gene transcript, a non-functional GA20 oxidase_3 protein, a premature stop codon in the GA20 oxidase_3 gene, and any combination thereof (Claim 9), the modified corn plant, or plant part thereof, of claim 1 wherein each mutant allele at the GA20 oxidase_3 locus comprises a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type GA20 oxidase_3 gene (Claim 10), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises one or more mutations in the first exon of the GA20 oxidase_3 gene (Claim 11), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises one or more mutations in the second exon of the GA20 oxidase_3 gene (Claim 12), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises a mutation in a sequence region selected from the group consisting of a promoter, 5' UTR, first exon, first intron, second exon, second intron, third exon, 3' UTR, terminator, and any combination thereof (Claim 13), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises one or more mutation types selected from the group consisting of a nonsense mutation, a missense mutation, a frameshift mutation, a splice-site mutation, and any combination thereof (Claim 14), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus results in one or more of the following: a GA20 oxidase_5 protein truncation, a non-translatable GA20 oxidase_5 gene transcript, a non-functional GA20 oxidase_5 protein, a premature stop codon in the GA20 oxidase_5 gene, and any combination thereof (Claim 15), the modified corn plant, or plant part thereof, of claim 1 wherein each mutant allele at the GA20 oxidase_5 locus comprises a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type GA20 oxidase_5 gene (Claim 16), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises one or more mutations in the first exon of the GA20 oxidase_5 gene (Claim 17), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises one or more mutations in the second exon of the GA20 oxidase_5 gene (Claim 18).
The instant claims are not patentably distinct from the claims of the reference application because the recited claims of the reference application recite all of the limitations of the rejected claims as species of the generic limitations of the instant claims.  For example, copending Application No. 16967038 claims plants that are mutants of both GA20 oxidase_3 or GA20 oxidase_5 genes in a homozygous, heterozygous or a heteroallelic combination or having two identical mutant alleles, claiming specific alleles the various parts of the genes. The species recited in the claims of the reference application anticipate the genera of the instant claims with respect to the limitations regarding mutant alleles in the instant claims.  
Copending application No. 16967038 does not teach that the plants further comprise a transcribable DNA sequence encoding a non-coding RNA for suppressing one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene.  
The teaching of Okawa et al. (US 7138567 B2) and Song et al. have been set forth in detail previously herein.  It would have been prima facie obvious at the time of filing to modify the invention of Copending application No. 16967038 such that the plants further comprise a transcribable DNA sequence encoding a non-coding RNA for suppressing one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene.  One having ordinary skill in the art would have been motivated to do this because Okawa et al. teaches that RNAi suppression of SD1 expression in crop plants such as maize would be expected to increase yield and Song et al. teaches that the ZmGA20ox3 and ZmGA20ox5 polypeptides are sequences homologous to SD1 in maize.  It would have been prima facie obvious to both mutate and suppress the ZmGA20ox3 gene in view of the teachings of Okawa et al. and Song et al. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  (MPEP 2144.06).  While the instant claims are directed to combined mechanisms of reducing gene expression, the same principle applies to the instant claims and as such it would have been obvious to combine the mechanisms to achieve suppression of the expression of the SD1 gene.  
This is a provisional nonstatutory double patenting rejection.
Claims 1, 7-24 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10724047 B2 in view of Okawa et al. (US 7138567 B2) and Song et al. (Gene 482.1-2 (2011): 34-42).
Applicant claims a modified corn plant, or plant part thereof, comprising a mutant allele at GA20 oxidase_3 locus, a mutant allele at GA20 oxidase_5 locus, or both, and further comprising an expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppressing one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene (Claim 1), the modified corn plant, or plant part thereof, claim 1, wherein said GA20 oxidase 3 locus, said GA20 oxidase_5 locus, or both comprise homozygous mutant alleles (Claim 2), the modified corn plant, or plant part thereof, claim 1, wherein said GA20 oxidase 3 locus, said GA20 oxidase_5 locus, or both comprise heterozygous alleles (Claim 3), the modified corn plant, or plant part thereof, claim 1, wherein said GA20 oxidase 3 locus comprises homozygous mutant alleles, and said GA20 oxidase 5 locus comprises heterozygous alleles (Claim 4), the modified corn plant, or plant part thereof, claim 1, wherein said GA20 oxidase_5 locus comprises homozygous mutant alleles, and said GA20 oxidase 3 locus comprises heterozygous alleles (Claim 5), the modified corn plant, or plant part thereof, of claim 1 wherein one or both of said GA20 oxidase_3 and GA20 oxidase_5 loci comprise a heteroallelic combination or two identical mutant alleles (Claim 6), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises a mutation in a sequence region selected from the group consisting of a promoter, 5' UTR, first exon, first intron, second exon, second intron, third exon, 3' UTR, terminator, and any combination thereof (Claim 7), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises one orU.S. Patent Application No. 16/967,038 MONSANTO TECHNOLOGY LLCPage 3more mutation types selected from the group consisting of a nonsense mutation, a missense mutation, a frameshift mutation, a splice-site mutation, and any combination thereof (Claim 8), the modified corn plant, or plant part thereof, of claim 1, wherein said mutant allele at the GA20 oxidase_3 locus results in one or more of the following: a GA20 oxidase_3 protein truncation, a non-translatable GA20 oxidase_3 gene transcript, a non-functional GA20 oxidase_3 protein, a premature stop codon in the GA20 oxidase_3 gene, and any combination thereof (Claim 9), the modified corn plant, or plant part thereof, of claim 1 wherein each mutant allele at the GA20 oxidase_3 locus comprises a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type GA20 oxidase_3 gene (Claim 10), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises one or more mutations in the first exon of the GA20 oxidase_3 gene (Claim 11), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_3 locus comprises one or more mutations in the second exon of the GA20 oxidase_3 gene (Claim 12), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises a mutation in a sequence region selected from the group consisting of a promoter, 5' UTR, first exon, first intron, second exon, second intron, third exon, 3' UTR, terminator, and any combination thereof (Claim 13), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises one or more mutation types selected from the group consisting of a nonsense mutation, a missense mutation, a frameshift mutation, a splice-site mutation, and any combination thereof (Claim 14), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus results in one or more of the following: a GA20 oxidase_5 protein truncation, a non-translatable GA20 oxidase_5 gene transcript, a non-functional GA20 oxidase_5 protein, a premature stop codon in the GA20 oxidase_5 gene, and any combination thereof (Claim 15), the modified corn plant, or plant part thereof, of claim 1 wherein each mutant allele at the GA20 oxidase_5 locus comprises a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type GA20 oxidase_5 gene (Claim 16), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises one or more mutations in the first exon of the GA20 oxidase_5 gene (Claim 17), the modified corn plant, or plant part thereof, of claim 1 wherein said mutant allele at the GA20 oxidase_5 locus comprises one or more mutations in the second exon of the GA20 oxidase_5 gene (Claim 18), the modified corn plant, or plant part thereof, of claim 19, wherein the non-coding RNA molecule comprises a sequence that is at least 80% complementary to at least 19 consecutive nucleotides of a mRNA molecule encoding an endogenous GA oxidase protein being at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, at least 99.5%, or 100% identical to SEQ ID NO: 9, 12, or 15 (Claim 20), the modified corn plant, or plant part thereof, of claim 19, wherein the non-coding RNA molecule comprises a sequence that is at least 80% complementary to at least 19 consecutive nucleotides of SEQ ID NO: 7, 8, 10, 11, 13, or 14 (Claim 21), the modified corn plant, or plant part thereof, of claim 19, wherein the plant- expressible promoter is a vascular promoter (Claim 22), the modified corn plant, or plant part thereof, of claim 19, wherein the plant- expressible promoter comprises one of the following: a sucrose synthase promoter, a sucrose transporter promoter, a Shl promoter, Commelina yellow mottle virus (CoYMV) promoter, a wheat dwarf geminivirus (WDV) large intergenic region (LIR) promoter, a maize streak geminivirus (MSV) coat protein (CP) promoter, a rice yellow stripe 1 (YS 1)-like promoter, or a rice yellow stripe 2 (OsYSL2) promoter (Claim 23), the modified corn plant, or plant part thereof, of claim 19, wherein the plant- expressible promoter is a RTBV promoter (Claim 24), the modified corn plant, or plant part thereof, of claim 19, wherein the plant- expressible promoter is a constitutive promoter (Claim 27), the modified corn plant, or plant part thereof, of claim 19, wherein the plant-expressible promoter comprises one or more constitutive promoters selected from the group consisting of: an actin promoter, a CaMV 35S or 19S promoter, a plant ubiquitin promoter, a plant Gos2 promoter, a FMV promoter, a CMV promoter, a MMV promoter, a PCLSV promoter, an Emu promoter, a tubulin promoter, a nopaline synthase promoter, an octopine synthase promoter, a mannopine synthase promoter, or a maize alcohol dehydrogenase, or a functional portion thereof (Claim 28), the modified corn plant, or plant part thereof, of claim 19, wherein the non-coding RNA molecule encoded by the transcribable DNA sequence is a precursor miRNA or siRNA that is processed or cleaved in a plant cell to form a mature miRNA or siRNA (Claim 29).
U.S. Patent No. US 10724047 B2 claims a recombinant DNA construct comprising a transcribable DNA sequence encoding a non-coding RNA molecule, wherein the non-coding RNA molecule comprises a targeting sequence that is: (a) at least 80% complementary to at least 19 consecutive nucleotides of a first mRNA molecule encoding a first endogenous GA oxidase protein in a corn plant or plant cell, the first endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 9; and (b) at least 80% complementary to at least 19 consecutive nucleotides of a second mRNA molecule encoding a second endogenous GA oxidase protein in the corn plant or plant cell, the second endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 15; wherein the transcribable DNA sequence is operably linked to a vascular promoter, and wherein the non-coding RNA molecule down-regulates expression of the first and second endogenous GA oxidase proteins in the corn plant or plant cell when expressed in the corn plant or plant cell (Claim 1), wherein the targeting sequence of the non-coding RNA molecule is at least 90% complementary to at least 19 consecutive nucleotides of a sequence selected from the group consisting of SEQ ID NOs: 7, 8, 13, and 14 (Claim 2), wherein the targeting sequence of the non-coding RNA molecule is at least 90% complementary to at least 19 consecutive nucleotides of the first mRNA molecule encoding the first endogenous GA20 oxidase protein (Claim 3), wherein the targeting sequence of the non-coding RNA molecule is at least 90% complementary to at least 19 consecutive nucleotides of SEQ ID NO: 7 or 8 (Claim 4), wherein the targeting sequence of the non-coding RNA molecule is at least 90% complementary to at least 19 consecutive nucleotides of the second mRNA molecule encoding the second endogenous GA20 oxidase protein (Claim 5), wherein the targeting sequence of the non-coding RNA molecule is at least 90% complementary to at least 19 consecutive nucleotides of SEQ ID NO: 13 or 14 (Claim 6), wherein the vascular promoter comprises one of the following: a sucrose synthase promoter, a sucrose transporter promoter, a Sh1 promoter, Commelina yellow mottle virus (CoYMV) promoter, a wheat dwarf geminivirus (WDV) large intergenic region (LIR) promoter, a maize streak geminivirus (MSV) coat protein (CP) promoter, a rice yellow stripe 1 (YS1)-like promoter, or a rice yellow stripe 2 (OsYSL2) promoter (Claim 7), the recombinant DNA construct of claim 1, wherein the non-coding RNA molecule encoded by the transcribable DNA sequence is a precursor miRNA or siRNA that is processed or cleaved in a plant cell to form a mature miRNA or siRNA (Claim 8), and a transgenic corn plant comprising a recombinant DNA construct comprising a transcribable DNA sequence encoding a non-coding RNA molecule, wherein the non-coding RNA molecule comprises a targeting sequence that is (a) at least 80% complementary to at least 19 consecutive nucleotides of a first mRNA molecule encoding a first endogenous GA oxidase protein in a corn plant, the first endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 9 and (b) at least 80% complementary to at least 19 consecutive nucleotides of a second mRNA molecule encoding a second endogenous GA oxidase protein in a corn plant, the second endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 15; and wherein the transcribable DNA sequence is operably linked to a vascular promoter and wherein the non-coding RNA molecule down-regulates expression of the first and second endogenous GA oxidase proteins in the transgenic corn plant when expressed in the transgenic corn plant (Claim 9).
U.S. Patent No. US 10724047 does not claim that the plants further comprise mutations in the ZmGA20ox3 and/or ZmGA20ox5 genes.  
The teaching of Okawa et al. (US 7138567 B2) and Song et al. have been set forth in detail previously herein.  
It would have been prima facie obvious to modify the plants of U.S. Patent No. US 10724047 such that the plants also comprise mutations in the ZmGA20ox3 and/or ZmGA20ox5 genes.  One having ordinary skill in the art would have been motivated to do so because Okawa et al. teaches that RNAi suppression of SD1 expression in crop plants such as maize would be expected to increase yield, and that the SD1 genes could also be mutated, and Song et al. teaches that the ZmGA20ox3 and ZmGA20ox5 polypeptides are sequences homologous to SD1 in maize.  It would have been prima facie obvious to both mutate and suppress the ZmGA20ox3 gene in view of the teachings of Okawa et al. and Song et al. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  (MPEP 2144.06).  While the instant claims are directed to combined mechanisms of reducing gene expression, the same principle applies to the instant claims and as such it would have been obvious to combine the mechanisms to achieve suppression of the expression of the SD1 gene.  The mutations rendered obvious by the teachings of Okawa et al. include insertions, deletions and missense mutations in the first and second introns of the ZmGA20ox3 or ZmGA20ox5 genes, as such mutations in the rice SD1 gene are explicitly taught by Okawa et al.  
Conclusion
No claims are allowed.
Claims 4-5, 22-26 appear to be free of the prior art.  The closest prior art is Okawa et al. (US 7138567 B2), the teachings of which are set forth in detail previously herein, but Okawa et al. does not disclose teach or otherwise render obvious the claims in view of the teachings of the prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662